Citation Nr: 1230238	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from September 1947, to November 1967.  The Appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Appellant's claims.  Specifically, a remand is required to 1) attempt to obtain private treatment records and 2) obtain a medical opinion.

The Appellant asserts that the Veteran's death was caused by his service-connected varicose veins. The Veteran's death certificate lists the immediate cause of death as cardiac arrest, ventricular tachycardia, coronary artery disease, and left ventricular dysfunction.  At the time of his death, he had the following service-connected disabilities: hiatus hernia and duodenal ulcer; postoperative residuals of right knee arthrotomy; bilateral lower varicose veins of the lower extremities; residuals of left ring fracture; and otitis media.

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

Here, the Appellant has asserted that she has additional medical evidence to submit in support of her claim.  This assertion was provided in her February 2008 Notice of Disagreement, January 2010 VA Form 9, and January 2010 VA Form 21-4138, Statement in Support of Claim.  In addition to the assertion, the Appellant indicated that she had been seriously ill and was in the process of gathering evidence.  To date, no additional records have been submitted from the Appellant and no correspondence from the VA requesting this evidence has been generated since the April 2009 Veterans Claims Assistance Act of 2000 (VCAA) Letter.  Although the duty to assist is not a one way street, the Board finds that to afford the Appellant all reasonable assistance, an additional letter should be sent to the Appellant asking for the names of her husband's private doctors and health care providers, and an attempt to obtain these records is required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, that evidence should be requested. 

Additionally, the Florida Certificate of Death shows that the Veteran passed away at the Florida Hospital Orlando, in Orlando, Florida.  The records from his final treatment are not associated with the claims folder.  

Second, remand is required to obtain a medical opinion.  In a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit.  38 U.S.C.A. § 5103A(a) (2011); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  For a service-connected disability to be the primary cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Here, the record does not include a medical opinion regarding any relationship between the Veteran's service-connected disabilities and the cause of death.  The only medical record discussing the Veteran's cause of death is the death certificate, showing the cause as cardiac arrest, ventricular tachycardia, coronary artery disease, and left ventricular dysfunction.  The Veteran was not service-connected for any of these conditions; however, the Appellant has asserted that there is a relationship between these causes and the Veteran's service-connected bilateral lower extremity varicose veins.  A medical opinion is thus necessary to explore the relationship between the Veteran's cause of death and his varicose veins.  As such, on remand, a medical opinion must be obtained.

Finally, remand is required to provide the Appellant with proper VCAA notification.  In the context of a claim for service connection for cause of death benefits the Appellant must be given notice in accordance with the VCAA.  This notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, VA provided VCAA notice to the Appellant in December 2007 and April 2009 letters.  Although the letters essentially provide the required notice, as it provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, it did not list all of the Veteran's service-connected conditions at the time of death.  The April 2009 letter listed only varicose veins.  Although that is the basis for the Appellant's claim, the Board finds that the Appellant must be notified of all of the Veteran's service-connected conditions.  As such, on remand, an adequate notice letter satisfying the Hupp requirements should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate VCAA notice to the Appellant, to include listing each of the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a), (e); Hupp, 21 Vet. App. 352-53; Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

2. Contact the Appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any medical records relevant to her claim, including those from the Florid Hospital Orlando where the Veteran died.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file by the AMC. If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Appellant and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim. The Appellant must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, obtain a medical opinion to ascertain the etiology of the Veteran's death. The claims folder, including a copy of this remand, must be made available to the examiner. The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, that conclusion must be noted in the examination report, and a rationale for the conclusion must be provided for that conclusion. The examiner must provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disorders, including varicose veins, singly or with some other condition were the immediate or an underlying cause of death, or contributed substantially or materially to the Veteran's death.

4. Review the opinion to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative. After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


